                                                                                          F"f[ED
                                                                                          MAR 1 2 2020
                                 UNITED STATES DISTRICT COURT       . ,-l)\STf:11CT(!Oll11~pNIA
                               SOUTHERN DISTRICT OF CALIFORNIA sou.f~~~~~o~c1-c\~:p1ll!
                                                                                  BY      ---            ·   !

                                                                                                             !
UNITED STATES OF AMERICA,
                                                               Case No. 20-cr-470-DMS

                                           Plaintiff,
                  vs.
                                                               JUDGMENT OF DISMISSAL
RAYMUNDO REYES-LUCIO,

                                         Defendant.

      .
IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      Ct 1-8:1326(a),(b) - Attempted Reentry of Removed Alien (Felony)




 Dated:   3 J l ). / ~o ?--0
                                                         Hon. Allison H. Goddard
                                                         United States Magistrate Judge
